Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
La decisión que hoy toma este Tribunal es claramente *106contradictoria con nuestros pronunciamientos previos en los cuales continuamente hemos reafirmado el deber del Superintendente de la Policía de vigilar que los miembros de ese Cuerpo observen las normas reglamentarias que ri-gen su comportamiento. De igual forma, socava la respon-sabilidad que ese funcionario público tiene de velar por que sus miembros usen de forma adecuada su arma de reglamento.
Por otro lado, aunque reconocemos que la legítima de-fensa propia es invocable como eximente de responsabili-dad en procedimientos disciplinarios administrativos al amparo de las disposiciones del Reglamento de Personal de la Policía de Puerto Rico, bajo los hechos específicos que motivaron la expulsión del aquí recurrente de ese Cuerpo, no se satisfacen los requisitos sustantivos para que ésta pueda ser invocada con éxito. En vista de ello, disentimos.
1 — I
Los hechos del caso de autos, por demás sencillos, no están en controversia.
Alrededor de las 10:00 de la noche de 18 de noviembre de 1992, mientras José A. Reyes Salcedo, entonces piloto de la Unidad Aérea de la Policía, de Puerto Rico, se encon-traba usando un teléfono público del centro comercial Da-vison Plaza en Levittown, un compañero suyo de la Academia de la Policía, de nombre Efraín Claudio, lo vio y decidió saludarlo. Al acercarse a Reyes Salcedo y sin que éste se diera cuenta, "lo tocó por la espalda y le dijo: ‘no te muevas, es un asalto’ ”. Según señala la resolución recu-rrida de la Comisión de Investigación, Procesamiento y Apelación (en adelante la C.I.P.A.), Reyes Salcedo no reco-noció la voz “y al mirar por debajo de su brazo izquierdo advirtió que esa persona portaba un arma de fuego en la cintura”. Fue entonces cuando Reyes Salcedo sacó su arma de reglamento y por debajo de su brazo izquierdo, mientras *107aún permanecía de espaldas, hizo tres (3) disparos seguidos. Eventualmente, el policía Efraín Claudio murió como consecuencia de las heridas recibidas. En esa ocasión ambos policías vestían ropa de civil.
Por estos hechos, el Superintendente de la Policía le im-putó a Reyes Salcedo haber incurrido en conducta consti-tutiva de la falta grave 1 (demostrar incapacidad mani-fiesta, ineptitud, descuido o negligencia en el desempeño de sus funciones) y la falta grave 2 (hacer uso de su arma de fuego contra otra persona, excepto en casos de legítima defensa propia) del Art. 14 del Reglamento de Personal de la Policía de Puerto Rico de 4 de mayo de 1981, Estado Libre Asociado de Puerto Rico, pág. 100.(1)
Luego de la vista administrativa correspondiente, el Su-perintendente estimó que Reyes Salcedo incurrió en las conductas constitutivas de las faltas imputadas y decretó su expulsión del Cuerpo de la Policía. Inconforme, Reyes Salcedo apeló ante la C.I.P.A., la cual confirmó la determi-nación del Superintendente.
Así las cosas, Reyes Salcedo acudió ante el Tribunal Superior. En su solicitud de revisión planteó cinco (5) erro-res que se circunscriben fundamentalmente a lo siguiente: (1) si erró la C.I.P.A. al determinar que se configuraron las faltas 1 y 2 del Reglamento de Personal de la Policía de Puerto Rico, supra; (2) si erró la C.I.P.A. al llegar a esa determinación aun cuando no fue probada la culpabilidad de Reyes Salcedo más allá de duda razonable; (3) si erró la *108C.I.P.A. al no resolver que aplicaba la defensa de legítima defensa propia, y (4) si erró la Comisión al no estimar que el incidente lo provocó la actuación negligente de la víctima.
Luego de los cambios ocurridos en la estructura judicial, el recurso fue referido ante este Tribunal. La Policía de Puerto Rico nunca compareció ante nos para expresar su posición.
Hoy, una mayoría de este Tribunal correctamente es-boza la norma y doctrina aplicable en cuanto al ámbito de intervención judicialmente permisible en revisiones administrativas. De igual forma, correctamente resuelve que la legítima defensa puede ser invocada con éxito en procedimientos administrativos disciplinarios de la Policía de Puerto Rico. Sin embargo, la mayoría se equivoca en su análisis con relación a si la conducta desplegada por Reyes Salcedo el 18 de noviembre de 1992 satisface los requisitos que permiten invocar con éxito la legítima defensa propia como justificación o eximente de responsabilidad. En vista de ello, la opinión de este Tribunal revoca a la C.I.P.A., organismo que a su vez había confirmado la determinación del Superintendente de la Policía, y ordena la reinstalación de Reyes Salcedo con el correspondiente pago del salario dejado de percibir desde el momento de la expulsión. Disentimos con respecto a que bajo los hechos específicos del caso quedó configurada la legítima defensa propia.
f — I
Como es sabido, una parte adversamente afectada por una decisión administrativa final puede acudir al foro judicial para solicitar la revisión de esa decisión, una vez agota los remedios administrativos que el propio orga-nismo provee para cuestionarla. Satisfechos los requisitos jurisdiccionales correspondientes; la revisión judicial se circunscribe a determinar: (1) si el remedio concedido por *109la agencia fue apropiado; (2) si las determinaciones de he-cho efectuadas por la agencia están sostenidas por eviden-cia sustancial que obre en el expediente administrativo visto en su totalidad, y (3) si las conclusiones de derecho fueron correctas. Véanse: Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993); Henríquez v. Consejo Educación Superior, 120 D.P.R. 194 (1987); Rubin v. Trías Monge, 111 D.P.R. 481 (1981). Véase, además, D. Fernández Qui-ñones, Derecho administrativo y Ley Uniforme de Procedi-mientos Administrativos, Colombia, Ed. Forum, 1993, pág. 521.
Al respecto, la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante L.P.A.U.), 3 L.P.R.A. see. 2101 et seq., según en-mendada, expresamente dispone que las determinaciones de hechos efectuadas por las agencias administrativas se-rán sostenidas judicialmente “si se basan en evidencia sus-tancial que obra en el expediente administrativo”, mien-tras que las conclusiones de derecho podrán ser revisadas por el tribunal “en todos sus aspectos”. 3 L.P.R.A. see. 2175. De forma cónsona con este mandato legislativo, las revisiones judiciales de la C.I.P.A. “estará[n] limitad[as] a cuestiones de derecho y a la determinación de si existe o no evidencia sustancial para sostener las conclusiones de he-cho de la Comisión”. Art. 3 de la Ley Núm. 32 de 22 de mayo de 1972, según enmendada, 1 L.P.R.A. see. 173. Como puede apreciarse, la “intensidad de la revisión varía si se trata de una cuestión de derecho o de hecho”. Fernán-dez Quiñones, op. cit., pág. 524.
De ordinario, los tribunales miramos con deferencia las determinaciones tácticas efectuadas por las agencias administrativas. También, brindamos deferencia a las in-terpretaciones que efectúan las agencias con relación a la ley cuya administración le fue encomendada por la Legislatura. En tal caso, se presume que la agencia posee un conocimiento especializado en aquellos asuntos que le fueron encomendados por el legislador que merece ser visto *110con respeto y deferencia. Por ello, nuestra función revisora se limita a determinar si la interpretación o actuación ad-ministrativa cuestionada fue razonable, a la luz de las pau-tas trazadas por el legislador. Com. Seguros P.R. v. Gen. Accident Ins. Co., 132 D.P.R. 543 (1993). Por su parte, las conclusiones de derecho efectuadas por las agencias admi-nistrativas, que no involucren interpretaciones efectuadas dentro de la zona de especialización de la agencia, son re-visadas por los tribunales en todos sus aspectos.
En ocasiones, sin embargo, la determinación de cuándo nos encontramos ante un asunto puramente fáctico o pura-mente de derecho resulta, en particular, difícil. De hecho, la doctrina reconoce instancias en donde la interrelación entre ambos campos resulta prácticamente deslindable. En estos casos se advierte que estamos ante cuestiones mixtas de hecho y de derecho. Fernández Quiñones, op. cit., pág. 548. Aún así, existe consenso en la doctrina en términos del escrutinio de análisis aplicable en cada instancia: ante la revisión de cuestiones fácticas se brinda deferencia a la agencia administrativa; ante cuestiones de derecho, se re-visa la determinación administrativa en todos sus aspec-tos, y ante cuestiones mixtas de hecho y de derecho, se considera que estamos ante cuestiones de derecho, por lo que la actuación administrativa se revisa a plenitud. Garriga Bengoa v. Comisión Industrial, 87 D.P.R. 715 (1963). Véase, además, Fernández Quiñones, op. cit., pág. 548.
En el caso de autos nos encontramos ante la revisión de una determinación efectuada en un procedimiento discipli-nario administrativo. Los cargos imputados a Reyes Sal-cedo fueron: “[d]emostrar incapacidad manifiesta, inepti-tud, descuido, parcialidad o negligencia en el desempeño de sus deberes, funciones y responsabilidades” (falta grave 1 del Reglamento de Personal de la Policía, supra, pág. 100), y “[ajmenazar con, o hacer uso de un arma de fuego contra cualquier persona, excepto en casos de legítima de-fensa propia o la de un semejante” (falta grave 2, supra). A *111juicio, tanto del Superintendente de la Policía como de la C.I.P.A., Reyes Salcedo incurrió en las conductas proscritas. De igual forma, tanto el Superintendente de la Policía como la C.I.P.A., estimaron que la expulsión del Cuerpo de la Policía era la sanción adecuada.
Los hechos no están en controversia. La función de la C.I.P.A., en este sentido, era determinar si a la luz de esos hechos se configuraron las faltas imputadas y si la sanción impuesta a Reyes Salcedo por el Superintendente de la Po-licía fue adecuada. Debido a que se trata de un procedi-miento administrativo, para esta determinación sólo se re-quiere preponderancia de la prueba. Ahora bien, la conclusión que pudo hacer ese organismo en términos de que Reyes Salcedo actuó en legítima defensa como exi-mente de la conducta proscrita en la falta grave 2, consti-tuye una conclusión de derecho revisable por el foro judicial “en todos sus aspectos”.
Luego de evaluar la argumentación de Reyes Salcedo, la mayoría concluye que su conducta satisface los requisitos sustantivos que configuran la legítima defensa, por lo que de acuerdo con el Reglamento de Personal de la Policía no puede ser hallado responsable por la falta grave 2. Asi-mismo, estimó que la legítima defensa excluye la posibili-dad de actuar con negligencia. En vista de ello, la mayoría estima que tampoco es posible encontrar a Reyes Salcedo incurso en la falta grave 1. Examinemos inicialmente si Reyes Salcedo actuó en legítima defensa de forma tal que su conducta quede justificada.
i — H HH hH
El Reglamento de Personal de la Policía de Puerto Rico no provee una definición de lo que debe concebirse como legítima defensa propia en el contexto administrativo dis-ciplinario de ese Cuerpo. De este modo, debemos remitir-nos a las normas sustantivas que rigen esta figura en el *112derecho penal. En este extremo coincidimos con la opinión del Tribunal cuando afirma que los requisitos de la legí-tima defensa de la esfera penal se aplicarán a la esfera administrativa en situaciones análogas a la que presenta el caso de autos, sin que al hacerlo se altere el quantum de prueba requerido para el procedimiento administrativo.
Sabido es que la legítima defensa propia, según dis-puesta en el Art. 22 del Código Penal, 33 L.P.R.A. see. 3095, es un eximente de responsabilidad que pretende “justificar el daño a otra persona o a sus bienes cuando la persona, bienes o derechos del que invoca la defensa, o de un tercero, están bajo ataque o peligro inminente por parte de quien provocó la situación”. D. Nevares-Muñiz, Código Penal de Puerto Rico: revisado y comentado, 3ra ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1995, pág. 36. Su procedencia requiere demostrar que se satisfacen va-rios requisitos. Primero, la persona que la invoca debe te-ner una creencia razonable de que ha de sufrir un daño inminente. Segundo, el medio utilizado para repeler ese daño debe ser racionalmente necesario. Tercero, no debe haber mediado provocación por parte de la persona que invoca la defensa. Pueblo v. González Román, 129 D.P.R. 933 (1992); Pueblo v. De Jesús Santana, 100 D.P.R. 791 (1972); Pueblo v. Ríos Rivera, 88 D.P.R. 165 (1963). Véase D. Nevares-Muñiz, Derecho penal puertorriqueño: parte general, Ira reimp., Hato Rey, Ed. Inst. Desarrollo del Dere-cho, 1990, pág. 193.
Para los casos en los que la legítima defensa sea invo-cada por una persona que da muerte a otra, el Código Penal, en su Art. 22, supra, dispone, en lo pertinente:
Para justificar el dar muerte a un ser humano, cuando se alegue legítima defensa, es necesario tener motivos fundados para creer que al dar muerte al agresor se hallaba el agredido o la persona defendida en inminente o inmediato peligro de muerte o de grave daño corporal. 33 L.P.R.A. see. 3095.
Sobre este extremo hemos afirmado que “[e]l que mata, *113sin embargo, debe haber empleado todos los medios a su alcance, consistentes con su propia seguridad, para evitar que se le ocasionen daños o tener que privar de la vida a otra persona al defenderse”. (Enfasis suplido.) Pueblo v. De Jesús Santana, supra, págs. 797—798. Véase, también, Pueblo v. Román Marrero, 96 D.P.R. 796, 802 (1968).
Al examinar los criterios antes esbozados, resulta for-zoso concluir que la actuación de Reyes Salcedo no lo hace acreedor a invocar con éxito la legítima defensa propia. Veamos.
No albergamos duda de que Reyes Salcedo, al ser tocado por la espalda y escuchar que “no se moviera, que era un robo”, razonablemente podía creer que estaba ante la inmi-nencia de un daño. En este caso, sensatamente también podía creer que estaba ante la inminencia de un robo. Sin embargo, ¿estaba Reyes Salcedo ante una razonable creen-cia de que se encontraba ante la inminencia de la muerte1? Estimamos que no.
Reyes Salcedo no expresa que sintiera un arma de fuego en su espalda. Tan sólo sintió que lo tocaron. Al mirar por debajo de su brazo izquierdo observó que la persona que estaba tras de sí portaba un arma de fuego en la cintura. Así, pues, ¿fue el medio empleado para repeler esta agre-sión razonable? Ante estos hechos, ¿hacer tres (3) disparos con su arma de reglamento está jurídicamente justificado?
Es preciso destacar que al evaluar si nos encontramos ante un caso de legítima defensa, hay que considerar que “cuando se habla de necesidad racional y de creencia razo-nable no es la de cualquier persona, sino la del hombre/ mujer prudente y razonable”. Nevares-Muñiz, Derecho penal puertorriqueño: parte general, op. cit., pág. 193. Esta evaluación se da en función de esa figura mítica que actúa conforme a las normas de la razonabilidad y la prudencia, a la luz, no sólo de las circunstancias específicas en las que su conducta es desplegada, sino, además, de acuerdo con los conocimientos y las destrezas que se le pueden atribuir *114a esa persona. De este modo, en el caso de autos el criterio que debemos invocar para evaluar la razonabilidad de la actuación de Reyes Salcedo es la figura del policía pru-dente y razonable.
Ante lo anterior, ¿el policía prudente y razonable hu-biera creído que tres (3) disparos seguidos configuraban el grado de fuerza adecuado para repeler a un asaltante de forma tal que se configura la legítima defensa? Al abordar el grado de proporcionalidad entre la amenaza y el daño infligido, la opinión del Tribunal responde esta interro-gante de la forma siguiente:
Se podría argumentar que un solo disparo bastaba para repeler al agresor. No obstante, esto ignoraría que el recurrente, sin voltearse, siguiendo así las instrucciones del agresor en cuanto a no moverse, dispara por debajo de su brazo izquierdo. La posición incómoda en que se efectúan los disparos y el hecho de no saber exactamente la posición del agresor nos permiten in-ferir que, al tratarse de un acto rápido e inesperado, actuó si-guiendo sus mejores reflejos. Obsérvese que tan pronto el recu-rrente se voltea y ve a quien le había disparado no continúa haciéndolo. Opinión del Tribunal, págs. 101-102.
Como puede apreciarse, esta aclaración omite el hecho de que Reyes Salcedo vio que el alegado agresor portaba su arma de fuego en la cintura. Según el texto transcrito, Reyes Salcedo hace los tres (3) disparos seguidos, sin mirar tras sí, sin saber la posición exacta del agresor, como un mero reflejo. Estas expresiones parecen describir más ac-tuaciones negligentes de una persona que una actuación compatible con el grado de cuidado que se debe exigir a un miembro de la Policía de Puerto Rico, persona entrenada para manejar armas de fuego y situaciones de peligros-idad. El uso de la fuerza mortal, en estas circunstancias, no estaba justificada, más aún cuando Reyes Salcedo no expresa que creía que había sido encañonado. El grado de fuerza desplegado por él para repeler la agresión fue excesiva.
Lo anterior nos mueve a concluir que en el caso de autos *115no se satisfacen los requisitos que la jurisprudencia esta-blece para que se configure la legítima defensa. En vista de ello, estimamos que no aplica esta defensa como eximente de responsabilidad por la conducta proscrita en la falta grave 2 del Reglamento de Personal de la Policía de Puerto Rico, supra.
IV
Por otro lado, la opinión del Tribunal concluye que ya que Reyes Salcedo actuó en legítima defensa, su actuación no podía calificarse como negligente o que fuera constitu-tiva de incapacidad manifiesta, ineptitud o descuido, según lo castiga la falta grave 1 del Reglamento de Personal de la Policía de Puerto Rico, supra. Al respecto, citando como fundamento a Santos Briz, la opinión del Tribunal aduce que “la legítima defensa propia es una causa excluyente de negligencia cuando así lo autoriza alguna disposición legal”. Opinión del Tribunal, pág. 105.
Debemos advertir que la obra y página citada tan sólo trata de la legítima defensa como excluyente de la antiju-ridicidad en el contexto de la responsabilidad civil. J. Santos Briz, La responsabilidad civil: derecho sustantivo y de-recho procesal, 5ta ed., Madrid, Ed. Montecorvo, 1989, pág. 35. Esas expresiones no se dan en el contexto de un proce-dimiento disciplinario administrativo como el caso que te-nemos ante nuestra consideración.
De igual forma, la opinión emitida por este Tribunal ex-presamente señala que tal exclusión de la negligencia en casos de legítima defensa ocurrirá en aquellas instancias en las que alguna disposición legal lo autorice. La mayoría no nos expresa qué disposición de ley autoriza tal exclusión de negligencia en procesos disciplinarios administrativos. De hecho, la actual redacción de las conductas tipificadas como faltas del Reglamento de Personal de la Policía su-giere que un miembro de ese Cuerpo puede actuar en legí-*116tima defensa y aún así actuar con negligencia, ya que en la falta grave 1 no se excluyen expresamente las instancias en las que se configura la legítima defensa. Se trata de faltas independientes en las que la legítima defensa sólo es excluyente de responsabilidad en una de ellas.
Por otro lado, aunque de ordinario la determinación de qué constituye una actuación negligente es una determina-ción revisable por el foro judicial como cuestión de derecho, lo cierto es que de un análisis integral de lo descrito como falta grave 1 en el Reglamento de Personal de la Policía, supra, se desprende que la conducta proscrita se da en fun-ción de los “deberes, funciones y responsabilidades” de un miembro de la Policía. En este extremo, somos de la opi-nión que la determinación que al respecto realiza el Super-intendente de la Policía y la C.I.P.A. se da dentro del ám-bito de especialidad de esa agencia. Su determinación en cuanto a la conducta que debe desplegar un miembro de ese Cuerpo merece por los tribunales considerable deferen-cia, y en ese sentido no debe ser alterada a menos que sea irrazonable o arbitraria.
Nuestro análisis de las disposiciones estatutarias y re-glamentarias pertinentes nos convence de que la determi-nación de esa entidad, en términos de que Reyes Salcedo cometió la falta grave 1 de su Reglamento, supra, no re-sulta irrazonable. Reyes Salcedo disparó su arma de regla-mento tres (3) veces de forma seguida, sin saber la posición exacta de su agresor, consciente de que el arma de éste estaba en su cintura, en un centro comercial, sin tratar siquiera de manejar la situación de una forma que resul-tara menos peligrosa para él o para las personas que esta-ban en las cercanías. La conclusión de que esta actuación infringe la conducta tipificada como falta grave 1 es ente-ramente razonable, por lo que ella no debe ser alterada.
Alterar ese juicio sería contradictorio con nuestros pro-nunciamientos previos en los que le hemos exigido a los funcionarios superiores que ejerzan la debida supervisión *117de sus subalternos para evitar actuaciones de éstos incon-secuentes con la ley. En específico, sería contradictorio con nuestra continua exigencia al Superintendente de la Poli-cía para que tome las medidas correctivas apropiadas para evitar la ocurrencia de actos u omisiones culposas o negli-gentes que atenten contra la propiedad y vida humana por parte de los miembros de la Policía. Leyva et al. v. Aristud et al., 132 D.P.R. 489 (1993). Véanse, además: Negrón v. Orozco Rivera, 113 D.P.R. 712 (1983); Galarza v. E.L.A., 109 D.P.R. 179 (1979); Alberto Quiñones v. E.L.A., 90 D.P.R. 812 (1964).
Por último, en cuanto, a la sanción impuesta por el Su-perintendente de la Policía y confirmada por lá C.I.P.A., debemos destacar que ésta es otra área ubicada dentro del ámbito de especialidad de dicha agencia. Constituye un juicio sobre qué sanciones son las más adecuadas de acuerdo con la conducta proscrita. La determinación to-mada en el caso de autos tampoco resulta irrazonable y, conforme a las normas que rigen nuestra función revisora, merece deferencia por este Foro. La responsabilidad vica-ria que se cierne sobre este tipo de funcionario exige de los tribunales brindarle deferencia cuando toma medidas dis-ciplinarias contra sus subalternos, según lo autoriza las disposiciones de ley y reglamentarias pertinentes, como es el caso de autos.
Por las razones que anteceden, disentimos en cuanto a que Reyes Salcedo actuó en legítima defensa y a que, por lo tanto, no incurrió en la conducta descrita en las faltas graves 1 y 2 del Reglamento de Personal de la Policía de Puerto Rico, supra. En vista de ello, confirmaríamos la re-solución recurrida.

 Las faltas graves 1 y 2 (Art. 14, Sec. 145) del Reglamento de Personal de la Policía de Puerto Rico de 4 de mayo de 1981, Estado Libre Asociado de Puerto Rico, pág. 100, son las siguientes:
“1. Demostrar incapacidad manifiesta, ineptitud, descuido, parcialidad o ne-gligencia en el desempeño de sus deberes, funciones y responsabilidades.
“2. Amenazar con, o hacer uso de un arma de fuego contra cualquier persona, excepto en casos de legítima defensa propia o la de un semejante.”
El mismo reglamento define las faltas graves como “[alquellas faltas aplicables a miembros de la Fuerza que como castigo conlleven expulsión permanente de la Policía de Puerto Rico, degradación o suspensión de empleo y sueldo por un período no mayor de cinco (5) meses”. Art. 4(22) del Reglamento de Personal de la Policía de Puerto Rico, supra, págs. 6-7.